3£Wr                 'btl-tg 353«/5* 33V-/S"'3*jT»/
                     337" IT ELECTRONIC RECORD 33g-/4- 33# -/<"
                                                                              Miscellaneous/Other Criminal
                                                                              including Misdemeanor or
 COA#        10-15-00055-CR                                      OFFENSE:     Felony

             William Arthur Mcintosh v. The State of
 STYLE:      Texas                                               COUNTY:      Ellis


 TRIAL COURT:              40th District Court                                                    MOTION
 TRIAL COURTS:             20084CR                                 FOR REHEARING IS:
 TRIAL COURT JLIDGE:        Hon. Bob Carroll                       DATE:

 DISPOSITION:        DISIV1ISSED                                  JUDGE:




 DATE:         Ma rch   5, 2015

 JUSTICE:      Scoggins                  PC            S   YES

 PUBLISH:                                DNP:    YES


 CLK RECORD:                                               SUPP CLK RECORD:
 RPTRECORD:                                                SUPPRPTRECORD:
 STATE BR:                                                 SUPP BR:
 APP BR:                                                   PROSE BR:




                                  IN THE COURT OF CRIMINAL APPEALS


 ELECTRONIC RECORD                                                  CCA#       331-Zf THAU 3^0-/S6
 .            vkQ S£                Petition                          Disposition:.

 FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

      ref^ftcf                    ^___                                JUDGE:

 DATE: Jj/w ZCij 2.0/<                                                SIGNED:.                     PC:.

 JUDGE:     /^C                                                       PUBLISH:                    DNP:




                     MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

 CCA IS:                     ON                                                              ON

 JUDGE:                                                               JUDGE: